Title: James Madison to Richard Cutts, 2 June 1828
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 2d. 1828.
                            
                        
                         
                        I did not receive yours of the 30th. Ult. in time to be answered by the return mail. I now inclose the note
                            sent for my signature, which I hope will not be too late.
                        I cannot but regret the circumstance that threatens to connect me with a Judicial investigation. If the
                            Gentleman bringing be influenced solely by a hope of discovering what he professes to seek, the purport of my letter to
                            Mr. Van Zant, of which you have a copy, if made known thro’ his Counsel must satisfy him that no possible advantage can be
                            derived from making me a party; and that he ought not to persist in a course, as fruitless to him as inconvenient
                            & disagreeable to me.
                        We are glad to learn that you are all well, and offer our united & [affection]ate [re]turns for the
                            good wishes expressed.
                        
                            
                                James Madison
                            
                        
                    